Citation Nr: 1328560	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  03-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a muscle disorder, 
to include as due to a service-connected disability.  

2.  Entitlement to service connection for a joint disorder, 
to include as due to a service-connected disability.

3.  Entitlement to service connection for a heart disorder, 
to include as due to a service-connected disability.

4.  Entitlement to service connection for hypertension, to 
include as due to a service-connected disability.

5.  Entitlement to service connection for cholelithiasis, to 
include as due to a service-connected disability.

6.  Entitlement to service connection for a skin disorder, 
to include as due to a service-connected disability.

7.  Entitlement to service connection for an abdominal 
aortic aneurysm, to include as due to a service-connected 
disability.


ATTORNEY FOR THE BOARD

A. Bordewyk, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to 
September 1957.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and June 2003 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

This matter has been before the Board several times, most 
recently in February 2013.  

The issue of entitlement to a waiver of overpayment has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The Board notes that, in addition to the paper claims file, 
there is a Virtual VA electronic claims file associated with 
the Veteran's claim.  A review of the documents in the 
electronic file reveals that they are either duplicative of 
the evidence in the paper claims file or are irrelevant to 
the issue on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its February 2013 remand, the Board requested that all 
records of ongoing VA treatment be obtained and that all 
actions to obtain such records be documented fully in the 
claims file.  Since the Board remand, no VA treatment 
records have been obtained and there is no documentation in 
the claims file, including the May 2013 supplemental 
statement of the case (SSOC), or Virtual VA indicating that 
VA treatment records were requested.  The last VA treatment 
of record was dated in March 2010.  

As the Board's February 2013 remand order has not been 
complied with, remand of the issue is necessary.  See 
Stegall v. West, 11 Vet. App 268 (1998) (where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance).  All 
outstanding VA treatment records must be obtained and the 
efforts to obtain them must be documented.  

If new records are obtained which may cause the April 2013 
VA examiner to change any of the opinions provided, the 
claims file must be forwarded to the examiner for review of 
the new records and an update of any opinions deemed 
necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

1.  Obtain all outstanding VA medical 
records and associate them with the claims 
file or Virtual VA.  
All efforts to obtain these records must 
be documented in the claims file.  Such 
efforts should continue until they are 
obtained, it is reasonably certain that 
they do not exist, or that further efforts 
would be futile.

2.  If any newly obtained evidence has the 
potential for impacting the April 2013 VA 
examiner's opinions, forward that evidence 
along with the claims file to the examiner 
for consideration of the new evidence.  
The examiner should state whether any of 
the provided opinions has changed in light 
of the new evidence.  

3.  After completion of all requested and 
necessary development, the AOJ should 
review the record in light of the new 
evidence obtained.  If any benefit for 
which there is a perfected appeal remains 
denied, the Veteran and his representative 
should be furnished with a supplemental 
statement of the case.  Once they are 
afforded an opportunity to respond, the 
claim should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


